          Case 3:21-cv-00176-RFB-CLB Document 108 Filed 06/24/21 Page 1 of 2

1
     AARON D. FORD
2     Attorney General
     D. Randall Gilmer (Bar No. 14001)
3     Chief Deputy Attorney General
     State of Nevada
4    Office of the Attorney Generals
     555 E. Washington Ave., Ste. 3900
5    Las Vegas, Nevada 89101
     Telephone: (702) 486-3427
6    Facsimile: (702) 486-3773
     Email: DGilmer@ag.nv.gov
7
     Attorneys for Defendants Daniels,
8    Wickham, Gittere, Reubart, Drummond,
     Minev, Green and Fox (NDOC Defendants)
9
                            UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA
11
     ZANE M. FLOYD,                                     Case No. 3:21-cv-00176-RFB-CLB
12
                        Plaintiff,                      APPENDIX OF EXHIBITS IN
13                                                         SUPPORT OF NDOC
     v.                                                 DEFENDANTS’ OPPOSITION
14                                                           TO PLAINTIFF’S
     CHARLES DANIELS, DIRECTOR,                          SUPPLEMENTAL MOTION
15   NEVADA DEPARTMENT OF                                  FOR PRELIMINARY
     CORRECTIONS, ET AL.,                               INJUNCTION AND STAY OF
16                                                       EXECUTION (ECF NO. 98)
                  Defendants.
17

18

19   Vol I Exhibit A   Nebraska First in US to Use Opiod Fentanyl APP00001 – APP00005
20                     in Execution
21   Vol I Exhibit B   Memorandum for the Attorney General          APP00006 – APP00010
22   Vol I Exhibit C   Inmate Search for Zane Floyd                 APP00011 – APP00013
23   Vol I Exhibit D   Declaration of Linda Fox                     APP00014 – APP00027
24   Vol I Exhibit E   Declaration of Charles Daniels               APP00028 – APP00032
25   Vol I Exhibit F   Declaration of Dr. Jeffrey Petersohn         APP00033 – APP00056
26   Vol I Exhibit G   Declaration of Dr. Steven Yun                APP00057 – APP00065
27   Vol I Exhibit H   Declaration of Dr. Daniels Buffington        APP00066 – APP00139
28



30
                                          Page 1 of 2
31
          Case 3:21-cv-00176-RFB-CLB Document 108 Filed 06/24/21 Page 2 of 2

1    Vol I Exhibit I   Ketamine: Current applications in       APP00140 – APP00149
2                      anesthesia, pain, and critical care
3    Vol I Exhibit J   Loss of access to ketamine threatens    APP00150 – APP00154
4                      progress in humane euthanasia
5    Vol I Exhibit K   Animal Euthanasia Policy, Washington    APP00155 – APP00159
6                      University in St. Louis
7

8

9

10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
                                           Page 2 of 2
31
